Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because it can not be determined what action is being performed by the “increasing the compliance” step of the claimed process.  As currently defined it can not be determined what action is intended or defined by the recited operation of “compliance” and/or what action or operation is being performed in order to increase it.  
	Further, claims are confusing as to intent because it is not expressed, nor can not be determined, what standard is being used to determine the claimed increase of compliance versus non-increased products as defined by the claims.  

Allowable Subject Matter
Claims 69 and 70 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants set forth claims to methods for forming biocompatible open/semi-open celled composite constructs that utilize the microstructural advantages afforded by polyurethanes while allowing structures including their composition to be used in applications where limitations associated with their biological, chemical, structural and/or mechanical properties might otherwise prevent their use.  Further, the instant process define and allow for formation of biocompatible layer coated constructs with a maintained highly porous nature of the original construct.  The prior art, including Goraltchouk et al.(8,679,570), taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the processes of the instant concern involving formation of biocompatible layer coated constructs as defined by the claims having construct strut thicknesses, conformal silicone coating thicknesses and percentages of porosity as defined by the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyngstadaas et al. and Davila et al. are cited for their relevant disclosures of scaffolding and coated materials in the related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765